Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 James Cunningham, Appellant                            Appeal from the 85th District Court of
                                                        Brazos County, Texas (Tr. Ct. No. 14-
 No. 06-15-00129-CR         v.                          04342-CRF-85). Memorandum Opinion
                                                        delivered by Justice Moseley, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect the proper degree of
offense as that of a third degree felony, with the punishment range enhanced to that of a second
degree felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, James Cunningham, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED SEPTEMBER 27, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk